Citation Nr: 1621050	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-11 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected type 2 diabetes mellitus.

8.  Entitlement to service connection for a renal disorder, including kidney stones, secondary to hypertension.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for bilateral hearing loss, tinnitus and hypertension with renal insufficiency in August 2010 and disorders of both knees in January 2013.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of the hearing is of record.

Service connection for a bilateral knee disorder was denied by a January 1973 unappealed rating decision.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The matters of service connection for bilateral knee disorders (on the merits), hypertension and a renal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1973 rating decision which denied service connection for a chronic condition of the knees, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the January 1973 rating decision include the Veteran's hearing testimony that he has been in receipt of private medical treatment for disorders of both knees and VA and private treatment records showing he underwent left total knee replacement (TKR), relates to the previously unestablished element of whether the Veteran has a current knee disability and raises a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, it is reasonably shown that his bilateral hearing loss is attributable to inservice combat acoustic trauma.

4.  Affording the Veteran the benefit of the doubt, it is reasonably shown that his tinnitus is attributable to inservice combat acoustic trauma.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110 , 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition as to the claims to reopen and service connection for bilateral hearing loss and tinnitus, discussion of the duties to notify and assist as to these matters is unnecessary. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Service connection for a chronic condition of the knees was initially denied in a January 1973 rating decision on the basis that such was not shown by the evidence of record.  Evidence added to the record since January 1973 rating decision includes the Veteran's sworn testimony that he has been in receipt of private medical treatment for disorders of both knees and VA and private treatment records showing that he underwent left TKR.  Accordingly, the Board finds that the evidence added to the record since the January 1973 rating decision addresses an unestablished fact necessary to substantiate the claims of service connection for disorders of both knees and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claims.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claims of service connection for a bilateral knee disorder may be reopened.

De novo review of the claims for service connection for a bilateral knee disorder is addressed in the remand below.

Service Connection

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to acoustic trauma during his active duty service, to include combat noise exposure during service in the Republic of Vietnam (he also served in Korea).  Specifically, during his January 2016 hearing, the Veteran testified that his hearing loss and tinnitus, initially manifested in service, have persisted and become progressively worse.  He also testified that he "grew to live with" the situation and did not seek treatment until about 4-5 years earlier, when his tinnitus and hearing loss bothered him and he had trouble hearing/understanding his wife.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records (STRs), including August 1966 enlistment and November 1972 separation examination reports, are silent for findings or complaints of hearing loss.  A February 2010 private Audiological Evaluation report includes a finding of mild high frequency sensorineural loss bilaterally and an opinion that "[i]t is more than likely that [the Veteran's] hearing difficulties [are] due to his military service."  A March 2010 VA audiological examination report provides the initial diagnosis of bilateral sensorineural hearing loss in accordance with 38 C.F.R. § 3.385 and tinnitus.  Clinical records also document VA treatment for hearing loss and tinnitus during the claims period.  

The Veteran has testified that the onset of his bilateral hearing loss and tinnitus was during his active duty service.  The March 2010 VA audiological examination report also notes that he reported military noise exposure, including missile fire, during his combat service in Vietnam.  Personnel records show that he served in Vietnam and Korea as an ordinance mechanic and was awarded the Combat Action Ribbon.  The noise exposure described by the Veteran is consistent with the circumstances of combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and an in-service injury, i.e. acoustic trauma. 

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of hearing loss and tinnitus during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the disabilities during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary. 

As noted above, the Veteran has reported that his hearing loss and tinnitus, initially manifested in service, have persisted and become progressively worse.  This testimony is corroborated by his wife, who has known him since 1974.  Lay statements, such as those made by the Veteran and his spouse, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the statements of the Veteran and his wife are credible.  The Veteran's private audiologist provided February 2010 medical opinion in support of the claim.  Although the March 2010 VA examiner found that the Veteran's hearing loss and tinnitus were not due to service, this opinion was based solely on the Veteran's statement of no hearing complaints until 2004, more than 30 years following service separation, and no evidence of hearing loss or tinnitus in the claims file or private medical records.  However, during his subsequent January 2016 hearing, the Veteran explained that the initial onset of his hearing loss and tinnitus was after combat noise exposure in service and he "grew to live with" the situation, not seeking treatment until about 4-5 years earlier, when his tinnitus and hearing loss bothered him and he had trouble hearing/understanding his wife.  As the probative value of the March 2010 VA examiner's opinion is reduced by the Veteran's subsequent competent and credible explanation that his hearing loss and tinnitus have persisted (and become progressively worse) since service, it does not constitute clear and convincing evidence against a finding that the Veteran's hearing loss and tinnitus were incurred during active duty.  Thus, the combat presumption of 1154(b) is not rebutted, and service connection is warranted as the claimed bilateral hearing loss and tinnitus had their onset during a period of active duty service. 

Therefore, upon consideration of the above, the Board finds that the evidence reasonably supports a finding that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to service.  As such, service connection is warranted.


ORDER

The appeal seeking to reopen a claim of service connection for a bilateral knee disorder is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus loss is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for a bilateral knee disorder, hypertension and a renal disorder.

Initially, it is noted that review of the record shows that the medical evidence is incomplete.  Specifically, although records in connection with the Veteran's July 2012 left TKR and January 2015 left TKR revision have been associated with the claims file, VA treatment records show that the Veteran has been in receipt of private medical treatment by J. Pino, D.O., his primary care physician; S. Blumberg, M.D., rheumatologist; and J. Tauro, M.D., his orthopedic surgeon.  Updated records of any VA and/or private treatment he may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Regarding the reopened bilateral knee claim, the STRs include an October 1972 report of treatment which notes the Veteran having knee problems for "a long time" and complained that his knees "get weak and sore after extensive standing."  In addition, he has testified (and is competent to observe) that he has had bilateral knee symptoms since service.  Given the treatment for knee complaints in service and the Veteran's contentions that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous knee symptoms and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Regarding the matter of service connection for hypertension, although the January 2010 VA examiner provided an opinion regarding the causation of the Veteran's hypertension in relation to diabetes mellitus, the examiner did not provide an opinion as to whether his hypertension is aggravated by his service-connected diabetes mellitus, Type II.  Accordingly, a remand is warranted so that an adequate opinion may be obtained regarding the Veteran's claim for secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

Furthermore, as noted above, the Veteran has been found to have served in Vietnam and, thus, is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.   In light of the NAS studies' findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicides in service is warranted.

Finally, the matter of service connection for a renal disorder (if any) secondary to hypertension is inextricably intertwined with the hypertension claim being remanded.  Accordingly, consideration of whether service connection for a renal disorder secondary to hypertension is warranted must be deferred pending receipt of additional VA and private medical records and resolution of the Veteran's hypertension claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claims, to specifically include, after obtaining any necessary authorizations, complete private medical records from Drs. Pino, Blumberg and Tauro and updated VA treatment records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current bilateral knee disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

For any currently diagnosed disorder of either knee, the examiner should state a separate opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of his hypertension.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, to include his presumed exposure to herbicides therein?  

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, Type II?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  If, and only if, after obtaining the VA and private records described above, the record shows that the Veteran has a renal disorder, including kidney stones, and service connection is awarded for hypertension; arrange for him to be examined by an appropriate specialist to determine the likely etiology of the renal disorder.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's renal disorder, including kidney stones, was caused by his service-connected hypertension?  

b)  If the Veteran's renal disorder was not caused by his service-connected hypertension, is it at least as likely as not (50 percent or better probability) that it was aggravated by his hypertension?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his agent the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


